Dismissed and Opinion Filed February 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00698-CV

                         PATRICIA STUCKENBERG, Appellant
                                       V.
                       SHERMAN HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                           Trial Court Cause No. 2016-1-083CV

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief is overdue. By postcard dated January 25, 2018, we notified appellant

the time for filing her brief had expired. We directed appellant to file a brief and an extension

motion within ten days. We cautioned appellant that failure to file a brief and an extension motion

would result in the dismissal of this appeal without further notice. To date, appellant has not filed

a brief, filed an extension motion or otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




170698F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PATRICIA STUCKENBERG, Appellant                   On Appeal from the County Court at Law
                                                   No. 1, Grayson County, Texas
 No. 05-17-00698-CV        V.                      Trial Court Cause No. 2016-1-083CV.
                                                   Opinion delivered by Chief Justice Wright.
 SHERMAN HOUSING AUTHORITY,                        Justices Evans and Brown participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee SHERMAN HOUSING AUTHORITY recover its costs of
this appeal from appellant PATRICIA STUCKENBERG.


Judgment entered this February 20, 2018.




                                             –3–